Fourth Court of Appeals
                               San Antonio, Texas
                                      April 2, 2020

                                   No. 04-19-00645-CR

                            Lonnie Jerome James ELLISON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR10112C
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

       Appellant’s first motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before April 27, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court